FILED
                                                                             Jan 20 2021, 8:30 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Christopher J. Petersen                                    Theodore E. Rokita
      Goshen, Indiana                                            Attorney General of Indiana

                                                                 Jesse R. Drum
                                                                 Supervising Deputy Attorney
                                                                 General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Steven P. Smith,                                           January 20, 2021
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 20A-CR-1014
              v.                                                 Appeal from the Elkhart Superior
                                                                 Court
      State of Indiana,                                          The Honorable Charles Carter
      Appellee-Plaintiff.                                        Wicks, Judge
                                                                 Trial Court Cause No.
                                                                 20D05-1908-F6-1190



      Altice, Judge.


                                                 Case Summary


[1]   Steven P. Smith was tried in absentia and convicted of Level 6 felony operating

      while intoxicated (OWI) and found to be a habitual vehicular substance


      Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021                           Page 1 of 7
      offender (HVSO). He presents two issues for review, which we restate as

      follows:


              1. Did the trial court abuse its discretion by conducting Smith’s
              jury trial in absentia?


              2. Did the trial court commit fundamental error when it
              informed the prospective jurors that the court had personally
              advised Smith of the trial date a few weeks prior?


[2]   We affirm.


                                        Facts & Procedural History


[3]   Late at night on August 24, 2019, Smith drove a moped after drinking at a local

      bar. Goshen Police Department Officer Austin Eberage observed Smith driving

      on U.S. Highway 33 and initiated a traffic stop after Smith changed lanes

      without signaling and was “extremely wobbly” while at a red light. Transcript

      Vol. II at 149. Instead of pulling over to the right upon being stopped, Smith

      crossed the center line into the oncoming traffic lane and then parked in the

      grass off of that side of the road. Officer Eberage approached and noticed that

      Smith smelled strongly of alcohol and that Smith’s eyes were bloodshot and

      glassy. Smith failed a field sobriety test and then refused to submit to a

      chemical test after being advised of the implied consent law. Officer Eberage

      arrested Smith for OWI.




      Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021         Page 2 of 7
[4]   On August 29, 2019, the State charged Smith with OWI, enhanced from a

      Class A misdemeanor to a Level 6 felony based on a prior OWI conviction.

      The State also alleged that Smith was an HVSO.


[5]   At a hearing on December 23, 2019, the trial court scheduled the jury trial for

      February 6, 2020. The court advised Smith, “If you don’t show up, the State

      may elect to try you in your absence.” Id. at 23. The trial was later rescheduled

      for March 5, 2020. Thereafter, at a hearing on February 17, 2020, the court

      confirmed this new trial date in Smith’s presence. The court then asked Smith,

      “You’re acknowledging you have to be here March 5, sir?” Id. at 27-28. Smith

      responded, “Yeah.” Id. at 28.


[6]   Smith did not appear for his jury trial on March 5, 2020. Upon inquiry by the

      trial court, defense counsel advised that he had not seen Smith that morning.

      The court noted that Smith had been personally advised in open court of the

      trial date and that a warrant was pending for Smith in another matter. 1

      Accordingly, the court proceeded with the jury trial in Smith’s absence and

      brought in the prospective jurors. Before voir dire, the trial court noted Smith’s

      absence and informed the prospective jurors that the court had “personally

      advised Mr. Smith of his trial date in open court a few weeks ago.” Id. at 33.




      1
        On February 12, 2020, Smith failed a probation drug screen, testing positive for methamphetamine and
      other drugs. Thereafter, Smith failed to appear for a probation violation hearing in another case, resulting in
      the trial court issuing a bench warrant on February 20, 2020.

      Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021                                Page 3 of 7
[7]   The jury ultimately found Smith guilty as charged. The trial court took the

      verdict under advisement and issued a bench warrant for Smith. This warrant,

      along with the one issued in the probation matter, was served on March 9,

      2020. Following several continuances, the sentencing hearing took place on

      May 4, 2020. The trial court entered a judgment of conviction for Level 6 OWI

      with an enhancement for being an HVSO and sentenced Smith to six years in

      prison. Smith now appeals. Additional information will be provided below as

      needed.


                                           Discussion & Decision


                                             1. Trial in Absentia


[8]   Smith contends that he did not waive his right to be present at trial and that,

      therefore, the trial court abused its discretion by conducting the jury trial in

      absentia. We cannot agree, as Smith clearly waived his right to be present.


[9]   The United States and Indiana Constitutions afford defendants in a criminal

      proceeding the right to be present at their trial. U.S. Const. amend. VI; Ind.

      Const. art. 1, § 13. A criminal defendant may be tried in absentia, however, if

      the trial court determines that the defendant knowingly and voluntarily waived

      that right. Jackson v. State, 868 N.E.2d 494, 498 (Ind. 2007).


              When a defendant fails to appear for trial and fails to notify the
              trial court or provide it with an explanation of his absence, the
              trial court may conclude the defendant’s absence is knowing and
              voluntary and proceed with trial when there is evidence that the
              defendant knew of his scheduled trial date.

      Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021         Page 4 of 7
       Id. “The best evidence that a defendant knowingly and voluntarily waived his

       or her right to be present at trial is the ‘defendant’s presence in court on the day

       the matter is set for trial.’” Lampkins v. State, 682 N.E.2d 1268, 1273 (Ind. 1997)

       (quoting Fennell v. State, 492 N.E.2d 297, 299 (Ind. 1986)), modified on reh’g, 685

       N.E.2d 698.


[10]   Here, the record establishes that Smith knew of his March 5, 2020 trial date, as

       he was informed of and affirmatively acknowledged that date in open court on

       February 17, 2020. Further, the trial court had previously advised Smith that if

       he did not show up for trial, “the State may elect to try you in your absence.”

       Transcript Vol. II at 23. On March 5, Smith did not appear in court, nor did he

       contact his attorney or the court. At the time, he also had a pending bench

       warrant in his probation case, which was issued in February after he failed a

       drug test. Following his trial in absentia and his subsequent arrest on the two

       bench warrants, Smith claimed that he did not appear for his jury trial because

       he was “pretty sick” and later explained that he was “dizzy and, you know,

       light-headed and didn’t get to trial.” Id. at 227, 230. In other words, Smith was

       aware of the date of his jury trial but chose not to attend and failed to notify the

       court of his alleged illness until after his subsequent arrest. On this record, the

       trial court did not abuse its discretion when it held the jury trial in Smith’s

       absence because Smith knowingly and voluntarily waived his right to be

       present.


                                             2. Fundamental Error



       Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021        Page 5 of 7
[11]   Next, Smith asserts that the trial court erroneously informed the prospective

       jurors that it had personally notified Smith of the trial date a few weeks prior.

       Acknowledging that he did not preserve the issue below, Smith claims that the

       error was fundamental because it brought attention to his absence and violated

       “his right against self-incrimination without any adverse comment at trial.”

       Appellant’s Brief at 10.


[12]   The fundamental error exception is exceedingly narrow and applies only where

       “the error constitutes a blatant violation of basic principles, the harm or

       potential for harm is substantial, and the resulting error denies the defendant

       fundamental due process.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010)

       (quoting Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006)). Our Supreme

       Court has emphasized that the exception is available only in egregious

       circumstances where the claimed error made a fair trial impossible or

       constituted clearly blatant violations of basic and elementary principles of due

       process. Id.


[13]   Smith has failed to establish error, let alone fundamental error. It is true that

       the trial court is prohibited under the Fifth Amendment of the United States

       Constitution, via the Fourteenth Amendment, from commenting at trial on the

       defendant’s refusal to testify. Ziebell v. State, 788 N.E.2d 902, 913 (Ind. Ct. App.

       2003). “Such a comment violates a defendant’s privilege against compulsory

       self-incrimination if the statement ‘is subject to reasonable interpretation by a

       jury as an invitation to draw an adverse inference from a defendant’s silence.’”

       Id. (quoting Boatright v. State, 759 N.E.2d 1038, 1043 (Ind. 2001)).

       Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021          Page 6 of 7
[14]   We agree with the State that the trial court’s comment in no way invited the

       prospective jurors to draw an adverse inference from defendant’s silence. The

       trial court simply recognized Smith’s absence – an obvious fact – and informed

       the prospective jurors that Smith had been advised in open court of the trial

       date. The court did this to avoid juror speculation about whether Smith had

       knowledge of the trial. The court then advised the prospective jurors regarding

       the presumption of innocence and the State’s burden of proof. 2


[15]   The trial court did not mention Smith’s silence, much less invite the jury to

       misuse it. Therefore, we find no error. Cf. Boatright, 759 N.E.2d at 1043

       (finding no error where “[t]he prosecutor’s comment did not focus on, or even

       mention, Defendant’s decision not to testify”).


[16]   Judgment affirmed.


       Mathias, J. and Weissmann, J., concur.




       2
         At trial, the jury was instructed that, among other things, Smith was “not required to present any evidence
       to prove his innocence or explain anything.” Transcript Vol. II at 126 (preliminary instructions), 191 (final
       instructions). The court also instructed:
              Where a person is charged with the commission of a crime, cannot [sic] be compelled to testify.
              Is under no duty or obligation to testify. The fact that they did not testify raises no presumption
              of any kind against him or her. Should not be commented upon, referred to in any manner
              considered by you, during deliberations.
       Id. at 193.

       Court of Appeals of Indiana | Opinion 20A-CR-1014 | January 20, 2021                                 Page 7 of 7